112 U.S. 216 (1884)
SNYDER
v.
UNITED STATES.
Supreme Court of United States.
Submitted November 4, 1884.
Decided November 17, 1884.
IN ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE DISTRICT OF LOUISIANA.
Mr. J.D. Rouse and Mr. William Grant for plaintiff in error.
Mr. Assistant Attorney-General Maury for defendant in error.
MR. JUSTICE GRAY delivered the opinion of the court. He stated the facts in the foregoing language, and continued:
Informations under the revenue laws for the forfeiture of goods, seeking no judgment of fine or imprisonment against *217 any person, are not strictly criminal cases, in which the decisions of the Circuit Court are final, unless a division of opinion is certified; but they are civil actions, of which this court has jurisdiction in error, without regard to the sum or value in dispute. Rev. Stat. § 699; Pettigrew v. United States, 97 U.S. 385. Yet, as has been expressly adjudged, they are so far in the nature of criminal proceedings, as to come within the rule that a general verdict, upon several counts seeking in different forms one object, must be upheld if one count is good. Clifton v. United States, 4 How. 242, 250. As one of the counts in this case is admitted to be good, it is unnecessary to consider the objections taken to the other counts.
The verdict, though expressed in bad English, clearly manifested the intention and finding of the jury upon the issue submitted to them, and the court rightly gave judgment upon it. Rev. Stat. § 954; Parks v. Turner, 12 How. 39, 46; Lincoln v. Iron Co., 103 U.S. 412.
Judgment affirmed.